UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED
Aus 10.2018

Abdul Razak Ali, )
) clerk. u.s`. Dismcr a Bankruptcy
Petitioner’ ) Courts for the District of Co|umbia
)
v. ) Civil Case No. 10-cv-1020 (RJL)
) .
Donald J. Trump, etal., )
)
Respondents, )
)
ORDER

¢L_

August {£, 2018 [Dl<r. #1529]
THIS CASE comes before the Court upon petitioner’s Corrected Motion for lOrder
Granting Writ ofHabeas Corpus [Dkt. #1529].
UPON CONSIDERATION of the Corrected Motion, the law, the record, and
being otherwise fully advised on the matter, it is hereby
ORDERED that, for the reasons stated in the accompanying Memorandum
Opinion, the Motion is DENIED.

SO ORDERED. \

    

United Stat District Judge